Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, “the previous office action”, refers to the non-final rejection of February 4, 2022.
Priority
The application claims the benefit of U.S. provisional application No. 
62/302,078, filed on March 1, 2016.The application being examined based on the priority date of March 1, 2016. 

Amendments Received
Amendment to the claims were received and entered on June 6, 2022.


Status of the Claims
Claims 1-3, 5, 7-8, 12, 16-21 and 23-27 are pending.
Claims 30 and 31 are withdrawn from consideration.
Claims 1 and 25 are amended.
Claims 1-3, 5, 7-8, 12, 16-21 and 23-27 have been examined.

Withdrawn Objections
The objections to claim 25 are withdrawn in view of Applicant's amendments. 


Claim Rejections - 35 USC§ 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, 7-8, 12, 16-21 and 23-24 are rejected under 35 USC§ 101 because the claimed inventions are directed to an abstract idea without significantly more. This rejection is maintained from the previous Office action. Minor revisions have been made to the rationale to address the newly-presented claim limitations.

The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guide lines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Update d Subject Matter Eligibility Guidance (hereinafter both referred to as the "Guidance"), as outlined in the MPEP at 2106.04. 

Framework with which to Evaluate Subject Matter Eligibility: 
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter; 
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;  
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.

Framework Analysis as Pertains to the Instant Claims:
With respect to Step 1: yes, the claims are directed to methods for designing and synthesizing probes based on the MSAs [Step 1: YES; See MPEP § 2106.03]. 
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
•	mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
•	certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
•	mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).

With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas).
 
The claim steps to abstract ideas of mental processes as steps of evaluating, analyzing or organizing information recited in the claims include:
“providing a multiple sequence alignment (MSA) of nucleic acid sequences of observed variants of the targeted genomic domain” (claim 1 step a);
“designing a plurality of representative subsequences” (claim 1 step b);
“designating a plurality of intervals within the length of the MSA” (claim 1 step b(i));
“independently shifting the start position for each MSA subset within the MSA by a designated number of nucleic acid positions and in a designated direction to provide an adjusted MSA subset with aligned adjusted nucleic acid subsequences of the observed variants” (claim 1 step b(ii));
“independently assessing each adjusted MSA subset for conformance to a termination criterion and repeating step (ii) if an adjusted MSA does not conform to the termination criterion” (claim 1 step b(iii));
“independently clustering the aligned nucleic acid subsequences within each adjusted MSA subset to provide a reduced MSA subset corresponding to each adjusted MSA subset by grouping the aligned nucleic acid subsequences to provide at least one group based on at least one predetermined criteria and determining for each group the frequency of occurrence of bases at each position of the aligned nucleic acid subsequences” (claim 1 step b(iv)); 
“determining a representative subsequence for each group of the reduced MSA subset by applying a predetermined frequency statistic to each position of the aligned nucleic acid subsequences of each group, and providing the representative sequence that includes a base satisfying the predetermined frequency statistic for each corresponding position in the group” (claim 1 step b(v)); 
“extracting the MSA subsets from the plurality of designated intervals to provide the aligned nucleic acid subsequences within each designated interval” (claim 7);
“grouping the adjusted nucleic acid subsequences of each adjusted MSA subset by similarity using a distance metric to provide one or more groups of adjusted nucleic acid subsequences for each adjusted MSA subset” (claim 16); 
“ranking the one or more groups of adjusted nucleic acid subsequences for each adjusted MSA subset according to size as defined by number of adjusted nucleic acid subsequences” (claim 17);
“denoising the reduced MSA subset of any spurious variants” (claim 19);
“the representative sequence for each reduced MSA subset is screened in silica against a database of known nucleic acid sequences, wherein any representative sequence that demonstrates high similarity to a known sequence irrelevant to the target genomic domain is omitted from further steps in the method” (claim 21);

Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas. The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)). (Step 2A Prong One: Yes).

Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.0S(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).

Claim 1 also recites additional elements that are not abstract ideas: 
“synthesizing at least one nucleic acid probe corresponding to each reduced MSA subset, wherein each nucleic acid probe comprises the representative subsequence, or the complement thereof, representing the respective distilled MSA subset” (claim 1 step c).
The additional element mentioned above generally link the above cited abstract idea to an application of synthesizing probes. The additional elements impose no meaningful limitation to the abstract idea (of molecular probe design) because nothing about the processes of nucleic acid synthesis will be impacted by the probe design. The probe design has on impact on the probe synthesis. The additional element is an insignificant extra-solution activity because it is (1) well known and (2) necessary data gathering and outputting. The cited additional element match two of the three criteria outline in MPEP 2106.05(g). Hence, it is an insignificant extra-solution activity that do not integrate the judicial exceptions into a practical application. (Step 2A Prong Two: No).

As such, the claims are lastly evaluated using the Step 2B analysis, wherein it is determined that because the claims recite abstract ideas which are not integrated into a practical application, the claims also lack a specific inventive concept. Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).

None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information. 
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea. Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea. Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). 
As explained above, the well-known generic step of data-gathering and outputting constitutes insignificant extra-solution activity, and when considered individually, is insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)). (Step 2B: No).

When the claims 1-3, 5, 7-8, 12, 16-21 and 23-24 are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of biological data). See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims 1-3, 5, 7-8, 12, 16-21 and 23-24, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept. Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


Response to Arguments - Rejections Under 35 USC§ 101

In the reply filed on 6 June 2022, Applicant argues that claim 1 is statutory subject matter because it integrates a JE into a practical application. (Reply, para 2-6, pg 10). Particularly the Applicant is concerned why “synthesizing a nucleic acid probe” (recited in step (c )) does not integrate the JE into a practical application. The requirement “integrate into a practical application” requires the relationship between the additional element and the JE is not nominal. In this case the JE has no impact on the probe synthesizing, “Synthesizing a nucleic acid probe” has no impact on the JE (probe design). Hence “synthesizing a nucleic acid probe” does not integrate the abstract idea into a practical idea. 
Additionally, claim 1 as a whole is not concerned. The analytical work-flow to the statutory subject matter eligibility requires to consider the JEs and the additional elements individually and as a whole, but not to the claims.
The Applicant further argues that an improvement to the technical field of molecular probe design in the specification is overlooked (Reply, pg 11-15). However, “molecular probe design” in the current invention is purely about data analyzing and manipulation, and is regarded as abstract idea. “abstract idea” by itself, no matter how novel, or unique, or advance it is, can’t be a practical application or an inventive concept. “Practical application” and “inventive concept” in the claims are what concern the analytical work-flow to the statutory subject matter eligibility.   
The examiner agrees with the assertion “Not all steps of claim 1 are mental processes or mathematical concepts” (Reply, line -4, pg 15). However, claim 1 step a, step b(iv), step b(ii) (Reply, pg 16-17) are all mental activity, and are part of the abstract idea because these three steps are all about evaluating, analyzing or organizing information. Even these activities need be conducted with the help of a computer, they are still mental activities. (MPEP §2106.04(a)(2).III.C A Claim That Requires a Computer May Still Recite a Mental Process).
Additionally, MPEP §2106.04(a)(2).III.B has the following guidance on “MENTAL PROCESSES”:
“A Claim That Encompasses a Human Performing the Step(s) Mentally With or Without a Physical Aid Recites a Mental Process”.

The cited operations in claim 1 step (a), step b(ii) and step (b)(iv) are purely information processing/analyzing/organizing. Hence they are mental activities.

In the reply, Applicant argue that claim 1 step (b)(ii) is not a mathematical concept (pg 17). The reason in the previous action it is designated as mathematical concept is because the cited element: “independently shifting the start position for each MSA subset within the MSA by a designated number of nucleic acid”, reminds the programming code like “ start_position += designated_number ”, or “MSAsubset start=MSAstart+designated_number”. In the programming world “shifting the start position” is a simple mathematic operation. In this office action the claim 1 step (b)(ii) is re-grouped to mental processes (in particular procedures for observing, analyzing and organizing information). Either way, claim 1 step (b)(ii) is still part of the abstract idea.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3, 5, 7, 8, 12, 16-21, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hully et al (“Methods And Systems For Designing Primers And Probes”, US 20070259337 A1, DATE PUBLISHED 2007-11-08), and further in view of  Carreño-Durán et al (“Design of a set of probes with high potential for influenza virus epidemiological surveillance”. Bioinformation. 2013 Apr 30;9(8):414-20 (Year: 2013).

Claim 1 is directed to a method of design and synthesizing probes for isolating nucleic acid variants in a targeted genomic domain. With respect to claim 1, Hully et al discloses a method for designing probes for isolating a plurality of nucleic acid variants of a targeted genomic region (“The methods of the invention provide optimal primer and probe sequences because they hybridize to more target nucleic acid variants than primers and probes in the prior art” (section “Abstract”); “A need therefore exists for a rapid, reproducible method for designing primers and probes that are useful in synthesizing, amplifying, and/or identifying genetically diverse target nucleic acids” ([0006])), which reads on the claim subject matter.

More specifically, Hully et al further discloses (step (a)) the system capable of multiple sequence alignment (MSA) of nucleic acid sequences of observed variants of the targeted genomic region (“In an embodiment, the step of identifying target nucleic acid variant identities in the methods of the invention involves aligning the target nucleic acid variant sequences. A manual alignment of target nucleic acid variant sequences against sequences from a database (e.g., public and annotated) may be performed, for example. The databases used in an embodiment of the methods of the invention include annotated databases, such as the PriMD.TM. database described herein. Alternatively, the database could be any of a number of nucleic acid databases, such as, for example, the Influenza Sequence Database, the Ribosomal Database project, STD database, and/or Genbank database. Alternatively, the alignment is performed using a program such as, for example, BLAST, ClustalW, ClustalX, PileUp (GCG), MULTALIGN, DNAStar's Lasergene, and Tcoffee” [0019]).

Hully et al further teaches (step (b)) that system for designing a plurality of representative subsequences, for different MSA subset with distinct start positions (step (b)(i)) (“According to yet another embodiment, a computer-implemented system for identifying oligonucleotides for detecting multiple variants of a target includes a user interface for specifying a target. The system further includes software for reading a multiple alignment of nucleic acid sequences for a plurality of variants of the target and software for generating a candidate sequence based at least in part upon the multiple alignment. The system still further includes software for computing the sequences of a plurality of oligonucleotides that are complementary to portions of the candidate sequence and software for assigning a quality metric to each computed oligonucleotide responsive to an extent to which the respective oligonucleotide aligns with each of the variants of the target” ([0070])).

Hully et al further teaches (step (b)(ii-iii))  shifting along the target region to get optimum probes (“The relevant sequences of a particular target are collected and classified to determine which sequences should be the candidate for downstream primer design” ([0211]); “The PriMD.TM. software uses the same algorithm as Primer3 for selecting primers” ([0213]); “Valid primer & probe sets are ranked” ([0215])). Hully et al does not use the term “shifting along the target region” literally, but Hully et al output all possible oligonucleotides first ([0172]) and then rank the oligonucleotide sets based upon the scores they received for the quality metrics ([0177]). Hully et al’s operation reads on the claimed steps of shifting along the target region and evaluating possible probes out of the MSA subset by predetermined quality metrics (until the termination criterion is conformed). 

Hully et al does not teach cluster subsequences within each adjusted MSA subset (step (b)(iv)). However, the purpose for doing so is “to provide a reduced MSA subset”, “to provide at least one group based on at least one predetermined criteria” (purpose 1) and “frequency of occurrence of bases at each position” (purpose 2). Hully et al reads on these two purpose with two probe quality metrics. Hully et al’s “representative sequence” ([0171]) reads on the purpose 1 in the claimed step (b)(iv). “the predetermined criteria” according to the specification, is the preset size requirement for the MSA subset (page 5 line 20-25 in the “specification”), which is equivalent to the minimum size requirement for a probe. Hully et al also teach a primer length range ([0095]).  Hully et al’s quality metric “ranking the probe sequences according to conservation scores for the probe sequences” (claim 41 step (c)) and “ranking the probe sequences according to the percentage identity to the nucleic acid sequences, thereby determining an optimal probe sequence for identifying a plurality of target variants” (claim 40 step (c)) reads on the purpose 2 in the claimed step, because these two ranking suggest the “frequency of occurrence of bases at each position”. 

Hully et al’ teach a “representative sequence” ([0171])  for the MSA. The claimed step (step (b)(v)) provides “a representative subsequence” for each reduced MSA subset. However, Hully et al’ extract only one representative sequence for a MSA while the claimed steps can have multiple representative sequences for a MSA subset due to clustering. 

With respect to claimed step (c ), Hully does not explicitly teach synthesizing a nucleic acid probe to each reduced MSA subset. Hully suggests the designed probes are useful for synthesizing. ([0006, 0008]).   

The major difference between the instant claim 1 and Hully et al lies in that Hully et al generate one representative sequence so the PriMD.TM. software (with Primer3 as its heart) can design multiple primers/probes along the representative sequence (which has to be the dominant base at each position and gaps are filled), while the claim 1 has multiple slice of MSAs and each MSA subset can have multiple representative sequence (from which the probes are designed). Consequently, Hully et al’s probes represent the most conservative sequence of a MSA while claim 1 do have probes cover additional variance in the MSA subsets. To have probes that hybridize to closely and distantly related Influenza Virus strains, Carreño-Durán et al disclose a probe design method for influenza virus epidemiological surveillance.  Carreño-Durán et al’s method start with MSA of influenza mRNA sequence, and “after alignment, 9-mer sites having high Shannon entropy were searched. Additional criteria such as: G+C content between 35 to 65%, absence of dimer or trimer consecutive repeats, a minimum of 2 differences between 9 mers and selecting only sequences with Tm values between 34.5 and 36.5ºC were applied for selecting probes with high sequential entropy” (section “Abstract”, page 414). Carreño-Durán et al’s does not cluster the MSA subset, but they cluster the probe sequence (“Furthermore probe sequences were clustered in order to remove the repeated ones and to select only those with entropy higher than a convenient threshold (ProbeSearch). Calcprobes is responsible for applying the design parameters explained in the methodology. After the above-mentioned, we performed a third selection, by removing sequences containing probes with the lowest entropy values and taking probes with a Tm range of 34.5 to 36.5°C and free energy values between -9.00 and -13.5Kcal/mol”. Section “Result & Discussion”. Col 2, Page 415). Such an operation reads on the claimed step to cluster the MSA subset and get representative sequence for each cluster (passing a quality metric). By picking up multiple 9-mers from a MSA based on predetermined criteria, Carreño-Durán et al’s also reads on the claimed limitation of “shifting the start position for each MSA subset”. 

Complement to Hully et al’s method which only focus on the dominate  conservative sequence,  Carreño-Durán et al’s IPS design “based on the construction of probes from regions of the viral genome with maximum entropy allows a highly sensitive discrimination” (Section “Conclusion”, para 2 line 4-6, col 2, page 417). Combined Hully et al and Carreño-Durán et al anticipate claim 1.

Regarding claim 2 and its dependent claim 3, Hully et al are silent in defining spatial constraints along the MSA. Carreño-Durán et al teach picking multiple subsequences centered by a base with the high Shannon Entropy. Hully et al teach the MSA is evaluated by conservation (“Thus, quality metrics related to alignment, such as conservation and coverage, can be computed as early as step 312 (Analyze input alignment)”, ([0191])) and Carreño-Durán et al Shannon entropy also ensures above average conservative regions are picked up for probe design. 
 
Regarding claim 5, neither Hully et al nor Carreño-Durán et al are explicit in whether subsets of MSAs are non-overlapping. However, since both Hully et al and Carreño-Durán et al use quality metrics to ensure the uniqueness of probes (as discussed above regarding claim 1), the probes  can either be non-overlapping, or overlapping.

Regarding claim 7, Carreño-Durán et al teach picking up subsets of MSAs out of a MSA, and multiple probes for a MSA subset as discussed above regarding claim 1. Hully et al teach using GeneDoc to crop/edit the aligned MSA ([0213])).. 

Regarding claim 8, Carreño-Durán et al are not explicit in escape position from the 5’ end or from the 3’end along the consensus of the MSA. However, Carreño-Durán et al pick up multiple 9-mers along the MSA, and output multiple probes (as discussed above regarding claim 1) that allows easy filtering for a starting/ending escape position.

Regarding claim 12, Carreño-Durán et al are not explicit in defining the starting position and probe direction regarding the MSA. However, Carreño-Durán et al teach outputting multiple probes out of a MSA that allows easy filtering for a starting/direction combination.
 
Regarding claim 16 and its dependent claims 17 and 18, Hully et al teaches “Sequence Selection and Classification” that includes manual adjustment of the clustalW alignments and grouping of the MSAs (“The relevant sequences of a particular target are collected and classified to determine which sequences should be the candidate for downstream primer design” ([0211]); “The target/native sequences of Step 1 are aligned, a consensus sequence is generated, and each base position in this sequences is scored according to percent identity, conservation, and coverage, to determine which regions of the consensus sequence should be targeted by the primers. In an embodiment, alignment of the sequences is done manually using the program ClustalW to align the sequences and the program GeneDoc to crop the aligned sequences to areas of interest or areas of maximum coverage. The PriMD.TM. software is then provided with the alignment file and it selects candidate primers and probes. The PriMD.TM. software then determines the identity, conservation, and coverage scores for each base of the candidate primers or probes. This information is then used to rank the sets of sequences. The PriMD.TM. software uses the same algorithm as Primer3 for selecting primers” ([0213])). Hully et al teaches a probe (or a primer) need to have a size limit between 9-40bp ([0095]).

Regarding claim 19, Hully et al are silent on “denoising the reduced MSA subset of any spurious variants”. However, since Hully et al use clustalW for multiple sequence alignment (“These sequences are all derived from a consensus sequence generated from a multiple sequence alignment using ClustalW. The original sequences were obtained from Genbank or other publicly available databases” ([0247])), Hully et al further teaches editing the ClustalW alignments to remove the “extraneous nucleotides at the ends as well as sequences that clearly do not align” ([0093]) to denoising the probes. Alternatively, Hully et al suggests removing un-wanted alignments manually (“In an embodiment, alignment of the sequences is done manually using the program ClustalW to align the sequences and the program GeneDoc to crop the aligned sequences to areas of interest or areas of maximum coverage.” ([0213])).
 
Regarding claim 20, Hully et al teaches using the consensus sequence from the corresponding MSA for probe design (“To design a primer or probe for detecting nucleic acids having genetically diverse sequences, a multiple alignment of the target nucleic acid sequences is used to generate a consensus sequence. The consensus sequence is then assessed using primer and/or probe choosing software” ([0005])).

Regarding claim 21, Hully et al teaches using designed probes/primers candidate to blast against published sequences for possible overlaps that can lead to decision whether to abandon the probes/primers (“In an embodiment, the evaluating step includes evaluating whether the forward primer sequence, reverse primer sequence, and/or probe sequence hybridizes to sequences in the database other than the nucleic acid sequences that are representative of the target variants” ([0022]); “The candidate primer/probe sets are submitted to BLAST analysis to check for possible overlap with any published sequences that might be missed by the Include/Exclude function. It also provides a useful summary” ([0122])).  Further, Hully et al teach to check the designed probes for whether aligning to the “Exclude Libraries (e.g., assessing cross-hybridization)” ([0125]). It is a prima facie case of obviousness (“Simple substitution of one known element for another to obtain predictable results” MPEP § 2143 I.B.) to substitute the probes in Hully et al’s teaching with MSAs and expect to be successful, as the probes came from parts of the consensus, and probes are the output of the primer3 software when the consensus sequence is the input. 

Claim 25 is an extension to claim 1. Claim 1 teaches probe design and claim 25 teaches the same method in probe design but additionally teaches the application of the probes. Regarding claim 25, combined Hully et al and Carreño-Durán et al teach steps (a-c) as discussed above regarding molecular probes design out of consensus sequences resulted from MSAs (claim 1). Hully et al further teaches hybridizing the probes (step (c )) to a sample and isolating the target nucleic acids (step (d)). As a purpose of probe invention ([0027-0030]).

Regarding claim 26, Hully et al teach everything discussed above regarding molecular probes design out of consensus sequences resulted from MSAs. Hully et al are silent in having one probe for each representative consensus sequence due to the probe score evaluation requirement. However, as discussed above regarding claim 21, since the instant invention evaluate the consensus sequence first and Hully evaluate the probes other than the representative sequence. It is a prima facie case of obviousness (“Simple substitution of one known element for another to obtain predictable results” MPEP § 2143 I.B.) to substitute the probes with the representative sequence in Hully et al’s teaching and achieve the claimed limitation, and expect to be successful. What Hully et al teaches is equivalent to “a probe always represent the MSA where the probe came from”. 

Regarding claim 27, Hully et al teaches sequencing the target (by the probe hybridization) isolated by oligonucleotides (“DNA probe arrays”).([0239]).

An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to modify prior art teachings to arrive at the claimed invention. Prior to the time of invention, said person would have been motivated to modify Hully et al’s single representative sequence per MSA before probe design,  with Carreño-Durán et al’s teaching of all possible 9-mers (equivalent to multiple representative sequences in the claimed invention) centered by the base with qualifying Shannon Entropy value, and further cluster the probe sequences to remove the repeated ones and to select only those with entropy higher than a convenient threshold. A person with ordinary skills in art can expect the success because Carreño-Durán et al’s method allows highly sensitive discrimination against the viral genome with maximum entropy, an effective complementation to Hully et al’s method which focus on the dormant conservative sequence first.


Claim 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hully et al and Carreño-Durán et al as applied to claim 1 above, and further in view of Gerasimova et al (“Nucleic Acid Detection using MNAzymes” Chemistry & Biology 17, February 26, 2010) .

Regarding claim 23 and its dependent claim 24, neither Hully et al nor Carreño-Durán et al  are explicit on non-continuous probe design. Gerasimova et al teaches a non-continuous probe with a hairpin structure (Fig 1 C, page 105).

An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to modify prior art teachings to arrive at the claimed invention. Prior to the time of invention, said person would have been motivated to modify combined Hully et al’s and Carreño-Durán et al’s method in probe design against conserved genomic region with variances, with Gerasimova et al’s teaching of hairpin structured probes, as the hairpin structure allows the attachment of a ligand (to the center of the hairpin) which allows easy separation and purification of probe-captured targets (from hybridization). A person with ordinary skills in art can expect the success because combined Hully et al and Carreño-Durán et al’s method focus on sensitive discrimination against the viral genome with variances, while Gerasimova et al focus target separation and purification after the probe-target hybridization. These two experimental steps do not interfere with each other so Gerasimova et al’s modification to the secondary structure of combined Hully et al’s and Carreño-Durán et al’s probes will be successful. 

Response to Arguments - Rejections Under 35 USC§ 103

In the reply filed on 6 June 2022, Applicant argues that the independent claim 1 is allowable over Hully (Reply, line -5, pg 18). More specifically, the Applicant argues that Hully does not disclose claim 1 step b(ii), b(iii), (Reply, line 3, pg 19), b(iv) (Reply, line 6, pg 21), b(v) (Reply, line -10, pg 22). Well, Hully relies on the clustalW program to get MSA ([0093]). The shifts of subsequences is equivalent to the introduction of gaps in a multiple alignment the primer3 to design multiple primers/probes out of a piece of MSA. Hully relies on the primer3 program for probe design. The renewed article on the primer3 does not explicitly disclose how it shift inside the template sequence to output multiple probes, but the Carreño-Durán et al paper surely do. Carreño-Durán et al’s method of picking multiple internal base positions (according to the Shannon Entropy calculated out of the MSA, which reads on the claim 1 step (b)(ii) “independently shifting the start position for each MSA subset within the MSA by a designated number of nucleic zcid positions) and target the 9-mers (centered by the Shannon Entropy base) for probe design (section “Abstract”, page 414). Carreño-Durán et al’s 9-mer is equivalent to a MSA subset in the instant claim 1. Carreño-Durán et al’s later cluster the probes to pass one quality checking (and remove redundancy), such a step reads on the claim 1 step (b)(iv) “independently clustering the aligned nucleic acid subsequences within each adjusted MSA subset”, because Carreño-Durán et al’s probes are essentially 9-mers out of the MSA subset. What’s more, Carreño-Durán et al’s method is for overcoming  the sequence variations in influenza subtypes and strains, which reads on the motivation in the instant Specification (Background, para -1, pg 1, and para 1, pg 2, Specification).
In summary, the combined Hully et al and Carreño-Durán et al anticipate the instant claim 1. For the same reason, they also anticipate the independent claim 25 in the instant application (Re. Reply, para 2, pg 24).

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is (571)272-0224. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1631                                                                                                                                                                                                        
GUOZHEN . LIU
Examiner
Art Unit 1631